Case 1:18-cv-02780-NYW Document 99 Filed 03/06/20 USDC Colorado Page 1 of 21




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

 Civil Action No. 1:18-cv-02780-NYW

 RV HORIZONS, INC.; MHC AMERICA FUND, LLC; MHC AMERICA FUND CLASS C,
 LLC; MHC AMERICA FUND 2, LLC; MHC AMERICA FUND 2 CLASS B, LLC; MHPS
 ALUMNI, LLC; MHPS ALUMNI 2, LLC; MHPS ALUMNI 3, LLC; AFFORDABLE
 HOUSING COMMUNITY FUND 1, LLC; AFFORDABLE HOUSING COMMUNITY FUND
 2, LLC; AFFORDABLE HOUSING COMMUNITY FUND 3, LLC; AFFORDABLE
 HOUSING COMMUNITY FUND 4, LLC; AFFORDABLE HOUSING COMMUNITY FUND
 5, LLC; AFFORDABLE HOUSING COMMUNITY FUND 6, LLC; and AWA FUND 3, LLC,

        Plaintiffs,

 v.

 JAMIE SMITH, an individual; RYAN SMITH, an individual;
 MHP PORTFOLIO, LLC; MHPI VII, LLC; ELEVATION CAPITAL GROUP, LLC; and
 DAHN CORPORATION,

        Defendants.


            DAHN CORPORATION’S MOTION FOR SUMMARY JUDGMENT


 I.     Introduction

        While couched as a trademark or unfair competition case, this case is nothing more than

 an improper misapplication of trademark and unfair competition law in an attempt to create a

 non-compete when there was never a non-compete in place. There is no dispute that Ryan Smith

 and Jamie Smith (the “Smiths”), owners of Fund 7, were business partners of David Reynolds

 (“Reynolds”) and Frank Rolfe (“Rolfe”), owners of the Plaintiffs, for over a decade. As is

 apparent, there has been a falling out amongst these former business partners, which has resulted

 in a slew of litigation in numerous forums, including this case.

        However, as the undisputed facts demonstrate, there is no case here. Defendants, with the

 assistance and approval of Plaintiffs’ own Senior Vice President and General Counsel, prepared
Case 1:18-cv-02780-NYW Document 99 Filed 03/06/20 USDC Colorado Page 2 of 21




 a Private Placement Memorandum that included a Track Record and Investment Summary. Those

 documents accurately stated that Affiliates, i.e., Reynolds and Rolfe, of the Members of the

 Manager, i.e., the Smiths, owned and managed certain Prior Funds, and then provided historical

 information regarding those Funds. This accurate summary is not trademark infringement, or a

 CCPA violation, or a situation of unjust enrichment. Rather, Plaintiffs’ owners are simply upset

 that two of their business partners, who were very successful at raising investor capital, decided to

 start their own fund.

        Worse yet, with absolutely no factual basis, Plaintiffs are not only going after their former

 business partners, but they have also dragged Dahn Corporation (“Dahn”) into this lawsuit merely

 because Dahn, which has decades of self-storage experience, is the Smiths’ new business partner

 in a fund involving both manufactured housing and self-storage properties. As the undisputed

 facts also demonstrate, there is no case against Dahn. Rather, Plaintiffs are attempting to

 manufacture a case – and demand over $22 million in damages – to harass Defendants and stifle

 legitimate competition. For the reasons discussed herein, each of Plaintiffs’ claims against Dahn

 Corporation should be dismissed.

 II.    Statement of Material Facts

        1.      Plaintiffs are each separate corporate entities. Other than RV Horizons, each of the

 Plaintiffs is an entity that raises capital from investors and then uses that capital to purchase and

 manage mobile home communities (“MHCs”). Second Amended Complaint (“Complaint”), Dkt.

 64, ¶¶ 8-22; Plaintiffs’ Organizational Chart (Depo. Exh. 17), attached hereto as Exhibit 1.

        2.      RV Horizons is a property management company that identifies potential MHCs,

 negotiates for acquisitions, and manages MHCs. Compl. ¶ 38; Deposition of David Reynolds,

 Oct. 1, 2019 (“Reynolds Depo.”), pp. 38:18-39:13, excerpts attached hereto as Exhibit 2.



                                                  2
Case 1:18-cv-02780-NYW Document 99 Filed 03/06/20 USDC Colorado Page 3 of 21




        3.      The common thread between each of the Plaintiffs is that they are owned, in part,

 and generally controlled by Reynolds and Rolfe. Reynolds and Rolfe are not parties to this action.

 Compl. ¶ 30; Plaintiffs’ Organizational Chart, Exh. 1.

        4.      Twelve of the fifteen Plaintiffs, which are various entities and funds with some

 connections to Reynolds and Rolfe, each assert that it owns a single, protected trademark capable

 of distinguishing its services. Exhibit 3, attached hereto, provides a listing of each alleged

 trademark by Plaintiff.

        5.      The Smiths first met Rolfe and Reynolds nearly ten years ago. In 2010, the Smiths,

 Reynolds, and Rolfe decided to combine their respective experiences. The Smiths, Reynolds, and

 Rolfe have worked together in the MHC space to generate returns for their investors. Compl.¶ 32;

 Affidavit of Ryan Smith (R. Smith Aff.) ¶ 8, attached hereto as Exhibit 4.

        6.      The first MHC fund the Smiths were involved in with Reynolds and Rolfe was

 MHPI I, LLC, which was launched in February 2010. The Smiths were also involved in several

 other MHC funds with Reynolds and Rolfe, including MHPI II, LLC, MHPI III, LLC, and MHPI

 IV, LLC (collectively, MHPI I-IV). Compl. ¶ 35.

        7.      The most recent fund in which the Smiths have been involved with Reynolds and

 Rolfe is MHC America Fund, LLC, one of the Plaintiffs in this case. R. Smith Aff. ¶ 8, Exh. 4.

        8.      MHC America Fund was formed in 2016, and it included all of the sponsors

 previously spread among MHPI I, LLC, MHPI, II, LLC, MHPI III, LLC, MHPI IV, LLC, MHPS

 Alumni, LLC, MHPS Alumni 2, LLC, MHPS Alumni 3, LLC, Affordable Housing Community

 Fund 1, LLC, Affordable Housing Community Fund 2, LLC, Affordable Housing Community

 Fund 3, LLC, Affordable Housing Community Fund 4, LLC, Affordable Housing Community

 Fund 5, LLC, and Affordable Housing Community Fund 6, LLC. Compl. ¶ 37.



                                                 3
Case 1:18-cv-02780-NYW Document 99 Filed 03/06/20 USDC Colorado Page 4 of 21




        9.       Generally with these funds, the individuals (i.e., the Smiths, Reynolds, and Rolfe)

 do not have a direct ownership interest in the fund; rather, their ownership interest is through

 another LLC (which LLC may be managed by yet another entity). However, the Smiths, Reynolds,

 and Rolfe were all referred to as Principals of MHC America Fund. MHC America Fund

 presentation (RVH_Fed_054441) (identifying Ryan Smith as a Principal of MHC America Fund)

 is attached hereto as Exhibit 5; MHC America Investment Summary (RVH_Fed_055636)

 (identifying Ryan and Jamie Smith as “Officers of the Members of the Manager” and touting their

 experience in “market evaluation, property analysis, management systems, due diligence and

 investor relations” related to mobile home communities) is attached hereto as Exhibit 6.

        10.      MHC America Fund marketed itself through various means, including publishing

 a Track Record and Investment Summary, and through seminars and presentations. In these

 various marketing materials, MHC America Fund would often collectively refer to the various

 funds owned, in part, by Reynolds and Rolfe, and include the funds with which the Smiths were

 involved. Id.

        11.      The MHC America Fund Private Placement Memorandum was prepared by Peter

 Reinert, Esq., with the law firm of Lowndes, Drosdick, Doster, Kanter & Reed, P.A., in Orlando,

 Florida. Deposition of Peter Reinert, Oct. 3, 2019, p. 7:18-8:14, excerpts attached hereto as

 Exhibit 7; R. Smith Aff. ¶ 9, Exh. 4.

        12.      The MHC America Investment Summary states: “The members of the Manager

 (and their Affiliated companies) are estimated to own or control the 3rd largest number of MHCs,

 and the 5th largest number of mobile home lots in the country, with 199 MHCs and over 20,000

 lots under management in 26 states.”        MHC America Fund Investment Summary, Ex. 6

 [RVH_Fed_055636]. The Track Record then included information regarding those “Prior Funds”



                                                  4
Case 1:18-cv-02780-NYW Document 99 Filed 03/06/20 USDC Colorado Page 5 of 21




 that included the Plaintiffs in this case as well as the MHPI I-IV funds, with which the Smiths were

 affiliated.   A copy of MHC America’s Track Record is attached hereto as Exhibit 8.

 (RVH_Fed_079272).

         13.    Beginning in 2016, the Smiths decided to start their own fund – MHPI VII, LLC

 (“Fund 7”) – and to partner with Dahn. Fund 7 would include a combination of both self-storage

 facilities, which Dahn had been successfully operating for decades, and manufactured housing

 communities. R. Smith Aff. ¶¶ 5-7, Exh. 4.

         14.    In connection with the formation of Fund 7, the Smiths again retained the legal

 services of Peter Reinert. R. Smith Aff. ¶ 9, Exh. 4; Reinert Depo p. 7:24-8:14, Exh. 7.

         15.    In connection with the formation of Fund 7, Dahn was separately represented by

 DLA Piper. Dahn does not have a direct ownership interest in Fund 7; rather, Dahn is the general

 partner of KMD Investments I, which is a 50% percent owner of MHPI VII Manager, LLC, which

 is the manager of Fund 7. Declaration of Nancy K. Naeve (“N. Naeve Dec.”), March 6, 2020, ¶ 4,

 attached hereto as Exhibit 9.

         16.    Dahn does not have the ability to unilaterally control or make decisions for Fund 7.

 Dahn is the general partner of KMD Investments I, which is a 50% percent owner of MHPI VII

 Manager, LLC, which is the manager of Fund 7, and a Smith-controlled entity owns the other 50%

 interest in the manager of Fund 7. N. Naeve Dec. ¶ 5, Exh. 9.

         17.    Based on his work and relationship with the Smiths, including work for MHC

 America Fund, Mr. Reinert was introduced to Reynolds and Rolfe. Eventually, Reynolds asked

 Mr. Reinert to take a position as RV Horizons’ Senior Vice President and General Counsel.

 Reinert Depo. p. 60:7-61:4, Exh. 7.




                                                  5
Case 1:18-cv-02780-NYW Document 99 Filed 03/06/20 USDC Colorado Page 6 of 21




        18.     Mr. Reinert accepted the offer, and on April 17, 2017, became RV Horizons’ Senior

 Vice President and General Counsel. Mr. Reinert also maintained a position at Lowndes, staying

 on with the firm and continuing his representation of Fund 7 and MHC America Fund through

 June 25, 2018, at which point Mr. Reinert informed the Smiths that he and Lowndes would no

 longer be representing the Smiths or any of their entities. Reinert Depo. p. 6:19-7:17, Exh. 7;

 June 25, 2018 letter from Reinert to the Smiths (Depo. Exh. 18), attached hereto as Exhibit 10.

        19.     During this time period, the Smiths were aware that Mr. Reinert would be taking a

 position with RV Horizons, and were aware that he became RV Horizon’s Senior Vice President

 and General Counsel on April 17, 2017. R. Smith Aff. ¶ 9, Exh. 4.

        20.     Mr. Reinert was the primary drafter of the Private Placement Memorandum

 (“PPM”) for Fund 7, and he used the MHC America Fund PPM as a template for preparing the

 Fund 7 PPM. Reinert Depo pp. 24:15-25:4, 62:5-22, 79:22-80:7, Exh. 7.

        21.     The PPM includes a definition of “Prior Funds”, which included the Plaintiffs in

 this case. In early drafts of the PPM, prepared by Mr. Reinert, the definition of “Prior Funds”

 stated that “Prior Funds” “shall mean any of those funds organized and managed by the members

 of the Manager . . .”     Excerpt of draft of Fund 7 Private Placement Memorandum p. 58

 (LOWNDES – 0162), attached hereto as Exhibit 11.

        22.     On April 11, 2017, while the Smiths were working with Mr. Reinert on drafts of

 the PPM, Ms. Smith provided several comments and questions to Mr. Reinert, including the

 following: “Definition ‘Prior Fund’ or ‘Prior Funds’, this needs to add the word affiliates as Ryan

 and I did not organize/manage all of those funds.” Mr. Reinert responded with “[t]he requested

 change is made in the attached revised PPM and Operating Agreement.” Mr. Reinert did not raise

 any issue with Fund 7’s use of the word “Affiliate” or reference to the Plaintiffs in the definition



                                                  6
Case 1:18-cv-02780-NYW Document 99 Filed 03/06/20 USDC Colorado Page 7 of 21




 of “Prior Funds.” Email exchange between Ms. Smith, Mr. Reinert, and others, April 11-12, 2017

 (LOWNDES-01942-1947), attached hereto as Exhibit 12.

           23.   On April 20, 2017, three days after Mr. Reinert became RV Horizons’ Senior Vice

 President and General Counsel, Mr. Smith provided Mr. Reinert, along with one of his associates,

 Mr. Strickland, at Lowndes, with copies of the Track Record and Investment Summary, and asked

 “Peter, can you review the documents included below?” And Mr. Smith made clear that “Once

 the exhibits are finalized, I will work to incorporate content into the website and prepare the

 Offering Package for digital distribution. At this point, my hope is to have all of this done by

 tomorrow so we can launch on Monday.” Email exchange between Mr. Smith, Mr. Reinert, and

 others, April 20-21, 2017 (Depo. Ex. 23), attached hereto as Exhibit 13.

           24.   On April 21, 2017, after conferring with Mr. Reinert and getting his approval,

 Mr. Strickland responded to Mr. Smith and stated: “The track record and investment summary

 look good (however, in the investment summary, footnote 2 on page 2 cuts off mid-sentence).”

 Id.; Reinert Depo. p. 71:5-11, Exh. 7 (confirming that he spoke with Mr. Strickland and agreed the

 documents looked good).

           25.   Mr. Smith then responded “Great catch . . . . I will now incorporate into the new

 website and send to review before sending to prospective investors.” Exh. 13.

           26.   Mr. Reinert reviewed and approved the Track Record and Investment Summary

 after he took the position as Plaintiff RV Horizon’s Senior Vice President and General Counsel,

 yet raised no issues or concerns with either the Smiths or Dahn. Reinert Depo. pp. 70:5-71:24,

 Exh. 7.

           27.   Dahn did not direct or control the decision to use any of Plaintiffs’ alleged

 trademarks in the Offering Materials. Rather, Dahn’s role in the creation of the Track Record and



                                                 7
Case 1:18-cv-02780-NYW Document 99 Filed 03/06/20 USDC Colorado Page 8 of 21




 Investment Summary was limited to providing information regarding Dahn and the self-storage

 industry. N. Naeve Dec. ¶ 6, Exh. 9.

        28.     Fund 7 was officially launched in May 2017, and the Smith Defendants began

 providing the Offering Materials to prospective investors. R. Smith Aff. ¶ 5, Exh. 4.

        29.     By May 11, 2017, Plaintiffs were aware that Defendants had launched Fund 7.

 After discovering the launch of Fund 7, Plaintiffs did not raise any concerns with Fund 7’s Offering

 Materials, even though they were publically available. Email exchange between Eric Siragusa,

 the Smiths, Reynolds, and Rolfe, May 11, 2017 (Depo. Ex. 11), attached hereto as Exhibit 14.

        30.     Plaintiffs contend that they did not learn that Fund 7’s Offering Materials contained

 Plaintiffs’ alleged trademarks until approximately March 2018. Reynolds Depo. pp. 217:12-219:7,

 Exh. 2; email exchange between Mr. Siragusa, Mr. Rolfe, and Mr. Reynolds, March 15, 2018

 (Depo. Exh. 91), attached hereto as Exhibit 15.

        31.     In the summer of 2018, Fund 7 revised the Track Record and removed all references

 to the Plaintiffs, except for MHC America Fund. The revised Track Record is attached hereto as

 Exhibit 16; R. Smith Aff. ¶ 13, Exh. 4.

        32.     At all relevant times, Dahn maintained a website at www.miniustorage.com (the

 “Mini U Storage Webpage”). The Mini U Storage Webpage contains a link labelled as “Investor

 Information.” If someone clicks on the “Investor Information” link, they are redirected to

 a new domain – www.elevationfund.com.             Dahn does not own or control the website

 www.elevationfund.com. N. Naeve Dec. ¶ 7, Exh. 9.

        33.     Nowhere on the Mini U Storage Webpage are any of the Plaintiffs’ alleged marks

 used. N. Naeve Dec. ¶ 8, Exh. 9.




                                                   8
Case 1:18-cv-02780-NYW Document 99 Filed 03/06/20 USDC Colorado Page 9 of 21




 III.   Plaintiffs Acquiesced to Fund 7’s Use of the Alleged Marks

        Even if Plaintiffs are able to establish they have protectable marks and Defendants’ use of

 those alleged marks was likely to cause confusion, both of which are disputed, Plaintiffs’

 trademark claims still fail as a matter of law under the doctrine of acquiescence. “[A]cquiescence

 is an equitable doctrine that permits the court to deny relief in an action for trademark infringement

 if the evidence shows that the owner of the mark has, through his works or conduct, conveyed his

 consent to the defendant’s use of the mark.” Hyson USA, Inc. v. Hyson 2U, Ltd., 821 F.3d 935,

 940 (7th Cir. 2016); Creative Gifts, Inc. v. UFO, 235 F.3d 540, 547-548 (10th Cir. 2000)

 (explaining acquiescence defense). Acquiescence “prevents the trademark owner from impliedly

 permitting another’s use of his mark and then attempting to enjoin that use after the junior user has

 invested substantial resources to develop the mark’s goodwill.” Hyson USA, 821 F.3d at 940.

        Other courts have “distilled [the] acquiescence doctrine into three elements: (1) the senior

 user actively represented that it would not assert a right or claim; (2) the [senior user’s] delay

 between the active representation and assertion of the right or claim was not excusable; and (3) the

 delay caused the defendant undue prejudice.” Id. at 941 (citing decisions from the 2d, 9th, and

 11th Circuits); see also Hodgdon Powder Company, Inc. v. Alliant Techsystems, Inc., 497

 F.Supp.2d 1221, 1235 (D. Kan. 2007) (using the same elements). Here, the undisputed facts

 demonstrate that Plaintiffs acquiesced to Defendants’ use of the alleged marks.

        (A)     Plaintiffs Actively Represented That Defendants Could Use the Alleged Marks

        Plaintiffs’ trademark infringement claim is premised on the fact that the Fund 7 Offering

 Materials used the Plaintiffs’ alleged marks in the Investment Summary and Track Record.

 Plaintiffs have no evidence that the alleged marks were used in any other way by the Defendants.

 However, it is undisputed that Peter Reinert acted as legal counsel for Fund 7, that he was the



                                                   9
Case 1:18-cv-02780-NYW Document 99 Filed 03/06/20 USDC Colorado Page 10 of 21




 primary drafter of the Fund 7 PPM, and – most importantly – that he reviewed and approved the

 Track Record and Investment Summary after being hired as an executive by RV Horizons.

        These facts are critical – and dispositive – because not only was Mr. Reinert legal counsel

 for Fund 7, but he was also the Senior Vice President and General Counsel for Plaintiff RV

 Horizons when he reviewed and approved the Track Record and Investment Summary. Mr.

 Reinert’s testimony establishes the first element of an acquiescence defense. Mr. Reinert, as RV

 Horizon’s Senior Vice President and General Counsel, actively represented to Mr. Smith that the

 Investment Summary and Track Record “looked good.” Mr. Reinert gave no indication that the

 use of the Plaintiffs’ alleged trademarks in the Investment Summary and Track Record was in

 anyway improper, unauthorized, or would subject Fund 7, or any of the other Defendants, to a

 trademark infringement claim. Therefore, Mr. Reinert, while acting on behalf of RV Horizons,

 actively consented to Fund 7’s use of the alleged marks in the Track Record and Investment

 Summary.

        (B)     Plaintiffs’ Delay in Asserting Their Rights Was Not Excusable

        While RV Horizon’s Senior Vice President and General Counsel had knowledge of the

 Track Record and Investment Summary as early as April 2017, it was not until almost a year later,

 in March 2018, that Plaintiffs raised any issues with the reference to the Prior Funds in the

 Investment Summary and Track Record. And when Plaintiffs finally raised the issue with

 Defendants, Fund 7 promptly made changes to the Track Record and Investment Summary. There

 is no excuse for Plaintiffs’ delay of almost a year before raising concerns regarding the use of

 Plaintiffs’ alleged trademarks.




                                                10
Case 1:18-cv-02780-NYW Document 99 Filed 03/06/20 USDC Colorado Page 11 of 21




        (C)     Plaintiffs’ Delay Has Caused Undue Prejudice

        Finally, Plaintiffs’ delay has caused undue prejudice to the Defendants. Plaintiffs are

 seeking over $22 million in damages based on the assumption that, from the launch of Fund 7

 through April 2018, everyone who invested in Fund 7 would have made the exact same investment

 in either MHC America Fund or MHC America Fund 2 but for Defendants’ alleged infringement.

 Putting aside the fact that Plaintiffs have no evidence to support this assumption, it is highly

 prejudicial for RV Horizons’ Senior Vice President and General Counsel to draft and approve

 Fund 7’s Offering Materials and then – years after the fact – for RV Horizons to claim that

 Plaintiffs are entitled to $22 million in damages based on Defendants’ use of those Offering

 Materials for a year with no objection from Plaintiffs. Plaintiffs simply cannot have it both ways.

 It cannot approve the Offering Materials, make no objection for almost a year, and then claim

 damages based on those same documents.

 IV.    No Reasonable Jury Could Find a Likelihood of Confusion

        Trademark infringement and unfair competition are not the same as a copyright or patent.

 Merely using the Plaintiffs’ mark is not sufficient to state a claim; instead, the alleged use must

 result in a likelihood of confusion. See Hornady Mfg. Co., Inc. v. Doubletap, Inc., 746 F.3d 995,

 1001 (10th Cir. 2014) (“Whether proceeding under § 32 or § 43(a) of the Lanham Act, the central

 inquiry is whether the junior user’s mark is likely to cause confusion with the senior user’s mark.”

 (internal quotations omitted)).

        Here, Plaintiffs are each separate legal entities alleging its trademark has been infringed by

 all Defendants. Plaintiffs cannot simply argue that a potential investor reviewing the Fund 7

 Offering Materials would be confused that Fund 7 is somehow part of, sponsored by, or affiliated

 with “the Plaintiffs.” Rather, each Plaintiff has the burden of establishing that the Defendants’ use



                                                  11
Case 1:18-cv-02780-NYW Document 99 Filed 03/06/20 USDC Colorado Page 12 of 21




 of its alleged mark is likely to cause confusion. The individual Plaintiffs have failed to provide

 any evidence of a likelihood of confusion regarding its alleged mark.

        In denying the Defendants’ Motion to Dismiss, this Court noted: “But Plaintiffs alleged

 that the Offering Package repeatedly refers to the Plaintiffs as “Affiliates,” . . . and specifically in

 the context of mobile housing community investment and management to bolster the credibility of

 the managers behind Fund 7.” Dkt. 84 pp. 15-16. However, the Offering Materials do not refer

 to the Plaintiffs as “Affiliates.” Rather, the Offering Materials refer to Reynolds, Rolfe, Siragusa,

 and RV Horizons as “Affiliates” of the Members of the Manager, i.e., the Smiths. See Complaint

 Ex. A, pp. 217-218.

        This is not a semantic argument because it is undisputed that the Smiths were (and to some

 degree still are through MHC America Fund) affiliated with Reynolds, Rolfe, Siragusa, and RV

 Horizons. Mr. Reynolds even admitted that the Smiths would “be allowed to say we have ten years

 of experience working with Dave [Reynolds] and Frank [Rolfe].” Reynolds Depo. p. 181:8-16,

 Exh. 2. In other words, Plaintiffs are not claiming that a potential investor reviewing the Offering

 Materials would be confused that Fund 7 is affiliated with Affordable Housing Community Fund

 2, for example. Rather, Plaintiffs – collectively – are claiming that a potential investor may be led

 to believe that Reynolds and Rolfe are somehow involved with Fund 7 because the Smiths have

 worked with Reynolds and Rolfe.

        This is not a proper trademark infringement claim. Plaintiffs, in reality, Reynolds and

 Rolfe, are attempting to use the Lanham Act as a backdoor way to create a non-compete provision

 with their former business partners. It is for this reason that a prerequisite of a claim for trademark

 infringement requires evidence that the alleged mark is being used as a source identifier. See

 Hensley Mfg. v. ProPride, Inc., 579 F.3d 603, 610 (6th Cir. 2009) (“[T]he likelihood of confusion



                                                   12
Case 1:18-cv-02780-NYW Document 99 Filed 03/06/20 USDC Colorado Page 13 of 21




 analysis also involves a preliminary question: whether the defendants are using the challenged

 mark in a way that identifies the source of their goods. If they are not then the mark is being used

 in a ‘non-trademark way’ and trademark infringement laws . . . do not even apply.”).

        The Sixth Circuit addressed a similar issue in Hensley, which involved a trademark

 infringement claim when the prior designer of a product designed a new product for a competitor.

 Hensley Mfg., 579 F.3d at 607-08. The plaintiff owned the trademark HENSLEY in connection

 with the marketing and sale of a trailer hitch designed by Jim Hensley. Mr. Hensley then went to

 work for a competitor, the defendant ProPride, and he designed a new trailer hitch for the

 defendant. ProPride’s marketing materials stated: “Only one man has ever designed a trailer hitch

 that effectively eliminates trailer sway before it begins. That man is Jim Hensley. NOW he has

 done it again and IMPROVED the PERFORMANCE of his old design.” Id. Plaintiff argued

 infringement because consumers would likely be confused that defendant’s hitch was made by or

 affiliated with the HENSLEY hitch.

        The court, however, granted ProPride’s motion to dismiss as a matter of law because

 ProPride was not using the Hensley name as a source identifier, but rather to explain who designed

 the product. The Court rejected plaintiff’s “likelihood of confusion” argument because it was clear

 from the advertisements that the product being offered was ProPride’s and not the plaintiff’s. The

 ads contained ProPride’s name, phone number, and website, and they were not using the

 HENSLEY mark to identify its product. The court concluded “there is absolutely no confusion as

 to the source of the product being advertised.” Id. at 1008.

        Similarly, here, Plaintiffs are concerned that if a potential investor sees historical

 information regarding the Plaintiffs’ funds in Fund 7’s Offering Materials, the potential investor

 is going to assume that Reynolds and Rolfe are somehow involved in Fund 7.                 But that



                                                 13
Case 1:18-cv-02780-NYW Document 99 Filed 03/06/20 USDC Colorado Page 14 of 21




 assumption – even if true – does not mean Defendants are using the Plaintiffs’ alleged marks as a

 source identifier. Rather, the Fund 7 Offering Materials are clear that Fund 7 is a separate fund,

 and it is also clear that Reynolds and Rolfe are not Managers of Fund 7. To the extent there is any

 confusion regarding Reynolds’ and Rolfe’s involvement in Fund 7, that alleged confusion is not

 based on the use of the Plaintiffs’ alleged marks, but it is based on the fact that these parties were

 business partners in MHC funds for almost a decade. As noted, Plaintiffs described the Smiths’

 experience and relationship to Plaintiffs’ principals almost identically to the Smiths’ Fund 7

 descriptions to which Plaintiffs now object. See Siragusa email, June 30, 2016 (Depo. Ex. 7),

 attached hereto as Exhibit 17.

        Plaintiffs may be unhappy that they have parted ways with their former business partners,

 and that the two groups are now, in Plaintiffs’ view, in competition, there is no reason to assume

 potential investors would only invest in one fund, rather than multiple funds to diversify assets and

 maximize their investment returns, but that unhappiness does not satisfy the required elements of

 a trademark infringement or unfair competition claim. Each of the Plaintiffs has to allege facts

 demonstrating that consumers are likely to be confused regarding the source, origin, or approval

 of the “goods and services” being offered. Plaintiffs have no evidence to meet their burden.

 V.     Plaintiffs Have No Evidence That Dahn Used Any of the Alleged Marks

        For the reasons discussed above, Plaintiffs’ trademark claims should fail as a matter of

 law against all Defendants. Additionally, Plaintiffs’ claims of trademark infringement against

 Dahn further fail as a matter of law because there is no evidence that Dahn – as opposed to the

 Smith Defendants or Fund 7 – have used any of the alleged trademarks. After extensive

 discovery, Plaintiffs’ trademark claim against Dahn is still premised solely on the fact that a

 Dahn-controlled website includes a link that, if clicked, takes the viewer to Elevation’s website.



                                                  14
Case 1:18-cv-02780-NYW Document 99 Filed 03/06/20 USDC Colorado Page 15 of 21




 It is undisputed that the Plaintiffs’ alleged marks are not used on the Dahn-controlled website,

 and it is undisputed that Dahn does not own or control the Elevation website.

        To prevail on a Lanham Act claim under 15 U.S.C. § 1125(a)(1)(A) for infringing an

 unregistered trademark, a plaintiff must prove three elements: (1) it owns a valid, protectable

 mark; (2) defendant used a mark in commerce; and (3) defendant’s mark is so similar to plaintiff’s

 that it is likely to cause consumer confusion. Am. Academy of Husband-Coached Childbirth v.

 Thomas, No 10-cv-2899-CMA-MEH, 2010 WL 5184779, at *1 (D. Colo. Dec. 15, 2010); see also

 NetQuote, Inc. v. Byrd, 504 F.Supp.2d 1126, 1133 (D. Colo. 2007) (identifying similar elements

 for a claim under 15 U.S.C. § 1125(a)(1)(B)).

        Under either claim, Plaintiffs have to establish that Dahn – as opposed to the Smith

 Defendants or Fund 7 – was either using the alleged marks or was otherwise making false or

 misleading representations in connection with commercial advertising. Plaintiffs have no facts or

 basis to claim that Dahn used any of the alleged marks. Instead, their argument is that Dahn

 assisted or participated in the Smith Defendants’ use of the alleged marks in the Offering Materials.

 As a matter of law, that is insufficient to establish a direct infringement claim against Dahn. See

 Habeeba’s Dance of the Arts, Ltd. v. Knoblauch, 430 F.Supp.2d 709, 713 (S.D. Ohio 2006)

 (dismissing direct infringement claim against one co-defendant where the only allegations of use

 were against the other co-defendant because, “[b]efore a person can be held liable for direct

 trademark infringement, they must have used a mark confusingly similar to another person’s mark”

 (emphasis in original)).

 VI.    Plaintiffs Have No Evidence That Dahn Controlled the Smith Defendants

        Plaintiffs have no evidence of direct infringement by Dahn; instead, their argument is that

 Dahn is liable because it assisted the Smith Defendants in their alleged infringement of the alleged



                                                  15
Case 1:18-cv-02780-NYW Document 99 Filed 03/06/20 USDC Colorado Page 16 of 21




 marks. In other words, Plaintiffs are arguing that Dahn should be liable under a theory of

 contributory infringement.

        To state a claim for contributory infringement against Dahn, Plaintiffs must prove that

 Dahn either: (1) intentionally induced a third party, i.e., the Smith Defendants, to infringe on the

 mark; or (2) knowingly enabled a third party to infringe on the mark. Inwood Labs., Inc. v. Ives

 Labs, Inc., 456 U.S. 844, 854-55 (1982). This Court, in its Order denying Dahn’s Motion to

 Dismiss Plaintiffs’ Second Amended Complaint, allowed Plaintiffs’ contributory infringement

 claims against Dahn to proceed because “the Second Amended Complaint alleges facts that could,

 if true, establish that Dahn induced or enabled the Smith Defendants, a “third party”, to infringe

 on Plaintiffs’ mark. Dkt. 84, p. 18.

        The record in this case is devoid of any facts establishing that Dahn induced or enabled

 the Smith Defendants. The undisputed and uncontroverted evidence is that Dahn’s role and

 participation in the creation of the Offering Materials was to provide information regarding Dahn

 and the self-storage industry. While Dahn was aware of the contents of the Offering Materials,

 there is no evidence that Dahn had any involvement in the decision to refer to the Plaintiffs in the

 Offering Materials. Rather Plaintiffs’ argument is based on the fact that Dahn has an ownership

 interest in Fund 7, and through that ownership interest it could have opposed Fund 7’s use of the

 alleged marks. See Reynolds Depo. pp. 210:16-212:6, Exh. 2.

        As a matter of law, a claim of contributory infringement cannot be based solely on having

 an ownership interest in the allegedly infringing entity. See Luxottica Group, S.p.A v. Greenbriar

 Marketplace II, LLC, 212 F.Supp.3d 1375, 1378 (N.D. Ga. 2016) (in order to establish a claim of

 contributory infringement, plaintiff must “demonstrate that the defendant actively and materially

 furthered the unlawful conduct—either by inducing it, causing it, or in some other way working to



                                                 16
Case 1:18-cv-02780-NYW Document 99 Filed 03/06/20 USDC Colorado Page 17 of 21




 bring it about (for example by directly controlling or monitoring the third party’s conduct)”). A

 website link and a general allegation that Dahn is helping to promote Fund 7 is insufficient as a

 matter of law to establish a contributory infringement claim.

 VII.   Plaintiffs’ Have No Evidence Supporting Their Colorado Consumer Protection Claim
        (“CCPA”) Against Dahn

        To prevail on a claim under the CCPA, a plaintiff must prove: (1) the defendant engaged

 in an unfair or deceptive trade practice; (2) the challenged practice occurred in the course of

 defendant’s business; (3) the challenged practice significantly impacts the public as actual or

 potential consumers of the defendant’s goods or services; (4) the plaintiff suffered injury in fact to

 a legally protected interest; and (5) the challenged practice caused the plaintiff’s injury. Greenway

 Nutrients, Inc. v. Blackburn, 33 F.Supp.3d 1224, 1259 (D. Colo. 2014) (citing Hall v. Walter, 969

 P.2d 224, 235 (Colo. 1998)).

        First, Plaintiffs’ CCPA claim fails because referring to the Plaintiffs in the Offering

 Materials is not an unfair or deceptive trade practice. Plaintiffs’ CCPA claim is based on the

 same facts as their trademark infringement claim – i.e., that the Fund 7 Offering Materials’

 references to the Plaintiffs are likely to deceive consumers. For the reasons already discussed,

 Defendants’ references to the Plaintiffs in the Offering Materials were accurate and do not

 constitute trademark infringement and do not qualify as an unfair or deceptive trade practice.

        In addition, Plaintiffs’ CCPA claim further fails because there is no evidence that the

 challenged practices complained of significantly impact the public. While there is a private right

 of action under the CCPA, the Act is not meant to remedy purely private transactions. See Hall v.

 Walter, 969 P.2d 224, 234 (Colo. 1998) (“Thus, if a wrong is private in nature, and does not affect

 the public, a claim is not actionable under the CCPA.”). Considerations relevant to whether the

 alleged conduct significantly impacts the public include: “(1) the number of consumers directly


                                                  17
Case 1:18-cv-02780-NYW Document 99 Filed 03/06/20 USDC Colorado Page 18 of 21




 affected by the challenged practice; (2) the relative sophistication and bargaining power of the

 consumers affected by the challenged practice; and (3) evidence that the challenged practiced has

 previously impacted other consumers or has the significant potential to do so in the future.”

 Henson v. Bank of America, 935 F.Supp.2d 1128, 1142 (quoting Rhino Linings USA v. Rocky

 Mountain Rhino Lining Inc., 62 P.3d 142, 149 (Colo. 2003)).

        It is undisputed that the relevant consumer in this case is limited to accredited investors

 who meet the requirements under Regulation D, Rule 506(c) of the SEC regulations. As such,

 the potential customers here must have a net worth over $1 million or annual income over

 $200,000. See 17 C.F.R. § 230.501(a) (providing definition of accredited investor).

        Accordingly, none of the considerations listed above demonstrate a significant public

 impact. The number of alleged “consumers” – especially consumers in Colorado – is very small.

 The sophistication and bargaining power of the consumers is very high. See SEC v. Ralston

 Purina Co., 346 U.S. 119, 125 (1953) (explaining that private offerings are exempt from SEC

 registration requirements because they are only offered to potential investors “who are shown to

 be able to fend for themselves” in these types of transactions). And there is no evidence that the

 reference to the Prior Funds in the Offering Materials has impacted any consumers. Mr. Reynolds

 even testified that most investors would understand that the Track Record contains historical

 information regarding the Prior Funds, and they would realize that an investment in Fund 7 is not

 an investment in any of the Prior Funds. Reynolds Depo., p. 193:8-19, Exh. 2.

        Instead, Plaintiffs’ CCPA claim – along with all of their other claims – is nothing more

 than an improper effort to use the CCPA to effectively enforce a nonexistent non-compete against

 the Smiths. There is no evidence to support the theory that a potential investor saw a reference

 to MHPS Alumni, for example, in the Offering Materials, and based on that was confused that



                                                 18
Case 1:18-cv-02780-NYW Document 99 Filed 03/06/20 USDC Colorado Page 19 of 21




 MHPS Alumni was involved with Fund 7. Rather, what Plaintiffs are upset about is that the

 Smiths started their own fund and are accurately highlighting their prior experience with Rolfe

 and Reynolds. If Rolfe and Reynolds did not want the Smiths to start their own fund, then they

 should have obtained a non-compete at the outset of their business relationship. They cannot

 now attempt to use the CCPA, or the Lanham Act, as a way to enforce a nonexistent non-compete

 agreement, or to silence the Smiths from describing their prior relevant experience.

 VIII. No Evidence To Support Unjust Enrichment Claim Against Dahn

        “To state a claim for unjust enrichment, a plaintiff must allege facts showing (1) the

 defendant received a benefit, (2) at the plaintiff’s expense, (3) under circumstances that would

 make it unjust for the defendant to retain the benefit without compensating the plaintiff.”

 Reich v. Genzyme Corp., No. 14-cv-01684-RM-MJW, 2015 WL 13236347, at *11 (D. Colo.

 Aug. 14, 2015) (citing Hottinger Excavating & Ready Mix, LLC v. R.E. Crawford Constr., LLC,

 No. 14-cv-00994-KMT, 2014 WL 6461350, at *6 (D. Colo. Nov. 18, 2014)).

        There are 15 separate and distinct Plaintiffs in this case. Therefore, each Plaintiff – to the

 extent that Plaintiff is seeking an unjust enrichment claim – must establish the elements above.

 Plaintiffs cannot survive summary judgment by generally alleging that Dahn has received a benefit

 at the collective expense of the Plaintiffs. Each Plaintiff must identify what benefit Dahn received

 at that Plaintiff’s expense, and identify why it would be unfair to retain those benefits.

        Dahn attempted to address this issue in its discovery requests to the Plaintiffs. Specifically,

 Dahn served the following interrogatory to each of the Plaintiffs: “Identify the benefits You claim

 Dahn received based on Your efforts and expenses and the factual and legal basis for Your

 contention that it would be unfair for Dahn to retain those benefits.” Plaintiffs’ Responses to




                                                   19
Case 1:18-cv-02780-NYW Document 99 Filed 03/06/20 USDC Colorado Page 20 of 21




 Dahn’s First Interrogatories and Requests for Production, p. 11 (Rog. 15), attached hereto as

 Exhibit 18.

           In response, the Plaintiffs provided the following collective response:

           Plaintiffs object to this request as premature. The Plaintiffs’ damages will be proved
           by expert testimony, and the time for expert disclosures has not yet come. Plaintiffs
           will supplement this response through expert disclosures. Subject to and
           notwithstanding the forgoing objections, Plaintiffs state that Dahn’s actions
           damaged Plaintiffs.

           After multiple extensions, Plaintiffs finally served their expert disclosures on January 29,

 2020. Plaintiffs’ damages expert – Jon S. Ahern – disclosed four opinions. The first three opinions

 addressed Plaintiffs’ alleged lost profit damages, which are not applicable to an unjust enrichment

 claim. And the summary of Mr. Ahern’s fourth opinion states: “Defendants’ unjust enrichment,

 which I understand is a monetary remedy also available to Plaintiffs based on their legal claims,

 cannot be fully calculated from the available information.” Expert Report of Jon S. Ahern, Jan. 29,

 2020, p. 27, attached hereto as Exhibit 19.

           In response to Dahn’s Motion to Dismiss Plaintiffs’ Second Amended Complaint, this

 Court stated: “The Second Amended Complaint plausibly alleged that Defendants received

 multiple things of value – investor lists, boot camp materials, the turnarounds, association with

 RV Horizon’s successes – that it would be inequitable for them to retain without payment.” Order

 p. 25. Yet, after over a year of discovery and ample opportunity to prepare expert reports, Plaintiffs

 have failed to provide any evidence supporting the allegations that Dahn has been unjustly

 enriched at the expense of any of the Plaintiffs.

           For these reasons, Dahn requests entry of summary judgment in its favor on all claims for

 relief.




                                                     20
Case 1:18-cv-02780-NYW Document 99 Filed 03/06/20 USDC Colorado Page 21 of 21




          DATED: March 6, 2020.                        s/ Joseph C. Daniels
                                                       Christian H. Hendrickson
                                                       Joseph C. Daniels
                                                       SHERMAN & HOWARD L.L.C.
                                                       633 Seventeenth Street, Suite 3000
                                                       Denver, Colorado 80202
                                                       Telephone: (303) 297 2900
                                                       Facsimile: (303) 298-0940
                                                       E-Mail: chendrickson@shermanhoward.com
                                                                jdaniels@shermanhoward.com
                                                       Attorneys for the Defendant Dahn
                                                       Corporation




                                  CERTIFICATE OF SERVICE

        I certify that on March 6, 2020, a true and correct copy of the foregoing DAHN
 CORPORATION’S MOTION FOR SUMMARY JUDGMENT was electronically filed with
 the Clerk of Court and served on the following parties using the CM/ECF system:

            Craig Stewart, Esq.                    Christopher H. Toll, Esq.
            Jessica J. Smith, Esq.                 HOLLAND & HART LLP
            HOLLAND & HART LLP                     6380 S. Fiddlers Green Circle, Suite 500
            555 Seventeenth Street, Suite 3200     Greenwood Village, CO 80111
            Denver, CO 80202                       CToll@hollandhart.com
            CStewart@hollandhart.com
            JJSmith@hollandhart.com

            Michael D. Crosbie, Esq.
            Nicole L. Ballante, Esq.
            SHUTTS & BOWEN LLP
            300 South Orange Avenue, Suite 1600
            Orlando, FL 32801
            mcrosbie@shutts.com
            nballante@shutts.com


                                                       s/ Denise S. Davis
                                                       Denise S. Davis
 Active/51399386.1




                                                  21
